


ALTERNATIVE INVESTMENT
PLACEMENT AGENT AGREEMENT


 
This Alternative Investment Placement Agent Agreement (“Agreement”) is dated as
of April 1, 2014, by and among each of the Delaware limited partnerships listed
on Schedule 1 hereto (each, a “Partnership,” and together, the “Partnerships”),
Ceres Managed Futures LLC, a Delaware limited liability company (the “General
Partner”), and Morgan Stanley Smith Barney LLC, a Delaware limited liability
company, currently doing business as Morgan Stanley Wealth Management
(“MSSB”).  Partnerships may be added to this Agreement upon the agreement of the
General Partner and MSSB.  The listing of such partnership on Schedule 1 hereto
shall be evidence of such agreement.  This Agreement supersedes all prior
agreements between each Partnership, MSSB and the General Partner, including,
but not limited to, those listed on Schedule 2 hereto.
 
WHEREAS, the offering and sale of units of limited partnership or other
interests in the Partnerships (“Interests” or “Units”) in accordance with the
terms of each Partnership’s private placement offering memorandum and disclosure
document, including any supplements thereto approved by the applicable
Partnership (each, a “Memorandum”), each Partnership’s subscription/exchange
agreements (the “Subscription Agreements”) and certain other investor materials
or supplements approved for use or prepared by each Partnership, including
without limitation the summary information contained in certain related
marketing materials, all as amended from time to time (collectively, the
“Offering Documents”), and each Partnership’s organizational documents (as
amended or supplemented from time to time, “Organizational Documents”)
(collectively, “Offering Materials”) is exempt from the registration
requirements of the Securities Act of 1933, as amended (“Securities Act”),
pursuant to Section 4(a)(2) and Rule 506 of Regulation D promulgated thereunder;
 
WHEREAS, the Partnerships desire to retain MSSB as a placement agent; and
 
WHEREAS, MSSB desires to be so retained and to assist, as placement agent, in
the offer and sale of the Interests.
 
           NOW, THEREFORE, in consideration of the promises and the mutual
agreements hereinafter contained and other good and valuable consideration the
value of which is hereby acknowledged, the parties hereto hereby agree as
follows:
 
1. Appointment of MSSB.
 
    (a) MSSB is hereby appointed as a non-exclusive placement agent of the
Partnerships during the term of this Agreement for the purpose of finding
eligible investors for Interests through offerings that are exempt from
registration under the Securities Act, pursuant to Section 4(a)(2) thereof and
Rule 506 of Regulation D promulgated thereunder.  For Managed Futures Strategic
Alternatives, L.P., MSSB is appointed as a non-exclusive placement agent during
the term of this Agreement for the purpose of finding eligible investors that
are “qualified eligible persons,” as defined in Commodity Futures Trading
Commission Rule 4.7, for Interests through offerings that are exempt from
registration under the Securities Act, pursuant to Section 4(a)(2) thereof and
Rule 506 of Regulation D promulgated thereunder.
 
 
 

--------------------------------------------------------------------------------

 
(b) In the case of any Partnership formed after the date of this agreement,
Units initially shall be offered at $1,000 per Unit or as otherwise determined
by the General Partner, and thereafter shall be offered on a continuous basis as
of the first day of each month at the final Net Asset Value per Unit (as defined
in each Partnership’s Limited Partnership Agreement) as of the last day of the
immediately preceding month.  For all other Partnerships, Units are being
offered on a continuous basis as of the first day of each month at the final Net
Asset Value per Unit (as defined in each Partnership’s Limited Partnership
Agreement) as of the last day of the immediately preceding month.  The General
Partner in its sole discretion may terminate at any time the continuous offering
period of one or more of the Partnerships and may at any time in its sole
discretion, terminate, discontinue or resume the continuous offering of any
class of Units in any of the Partnerships.
 
(c) Subject to the right of the General Partner to reject any subscription in
whole or in part at any time prior to acceptance, the General Partner shall
accept subscriptions for Units properly made and shall cause proper entries to
be made in the books and records of the relevant Partnership.  No certificate
evidencing Interests shall be issued to any limited partner, although limited
partners shall receive confirmations of purchase from the General Partner in its
customary form.  Payment for the Interests shall be made as described in the
Offering Documents at such time on such date as may be agreed to by the General
Partner.  Payment shall be made against issuance of the Interests in the name of
the limited partners.
 
(d) Subject to the performance by the Partnerships and the General Partner of
their respective obligations hereunder, MSSB hereby accepts such appointment and
agrees on the terms and conditions set forth herein to find eligible investors
for Interests during the term hereof and to use reasonable efforts to assist the
Partnerships and the General Partner in communicating with limited partners with
respect to consent solicitations and limited partner votes and other items
requiring actions of the limited partners with respect to the applicable
Partnership, at the reasonable request of the General Partner.  MSSB shall have
no obligation to offer or sell any Interests.
 
(e) MSSB may, without notice to the Partnership or the General Partner, assign
or delegate its rights and obligations to its affiliates, or otherwise retain
affiliates to act as sub-placement agents, in connection with the solicitation
of investors and otherwise to assist MSSB in performing its obligations under
this Agreement to the extent MSSB deems appropriate, subject to compliance with
applicable laws, rules or regulations; provided however, that each such
sub-placement agent shall execute a sub-agent agreement substantially in the
form of this Agreement.  MSSB may compensate any such sub-placement agent by
paying the sub-placement agent from MSSB’s own funds.
 
- 2 -
 
 

--------------------------------------------------------------------------------

 
2. Offering and Sale of Interests.
 
    (a) MSSB shall deliver, to each person to whom MSSB makes an offer of an
Interest, the Offering Documents, as amended as of such time.
 
    (b) MSSB shall not make any offer of Interests on the basis of any
communications or documents relating to any of the Partnerships or the
Interests, except the Offering Materials, any other documents supplied or
prepared by the General Partner on behalf of the Partnerships and delivered to
MSSB by the General Partner for use in making an offer of Interests, or any
other materials expressly approved for such use by the General Partner in
writing (which shall include electronic mail).  Subject to Section 9, the
Partnerships and the General Partner shall provide MSSB copies of any Offering
Documents a commercially reasonable time prior to providing such Offering
Documents to any limited partner for MSSB’s review and approval, which shall not
be unreasonably withheld.
 
    (c) Without the prior written consent of the General Partner, MSSB shall not
use any form of “general solicitation” or “general advertising” (within the
meaning of Rule 502 of Regulation D under the Securities Act prior to the
effective date of the final rules implementing Section 201(a) of the Jumpstart
Our Business Startups Act) in making offers of Interests, including any
advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio, or
any seminar or meeting whose attendees have been invited by any general
solicitation or advertising.
 
    (d) MSSB shall, in accordance with requirements of Regulation D under the
Securities Act, reasonably believe immediately prior to making any offer or sale
of Interests that any prospective investor solicited by MSSB is an “accredited
investor,” as that term is defined in Rule 501(a) of Regulation D under the
Securities Act, and meets such other eligibility criteria as are set forth in
the Offering Documents.  The Partnerships shall be responsible for the timely
filing with the U.S. Securities and Exchange Commission (“SEC”) of any notices
required by Rule 503 of Regulation D under the Securities Act.  MSSB shall only
solicit prospective investors in any jurisdiction in compliance with the
marketing rules and private placement rules of such jurisdiction.
 
    (e) MSSB represents and warrants that it has policies and procedures
reasonably designed to comply with applicable anti-money laundering and
anti-terrorist financing laws, rules and regulations.  Additionally, MSSB
represents and warrants that it has policies and procedures reasonably designed
to ensure that it does not accept or maintain investments in the Partnerships,
directly or indirectly, from a person, government, organization or entity (a)
who is or becomes the subject of a sanctions program administered by the U.S.
Office of Foreign Assets Control (“OFAC”), is included in any executive order or
is on the list of Specially Designated Nationals and Blocked Persons maintained
by OFAC, or (b) whose name appears on such other lists of prohibited persons and
entities as may be mandated by applicable local law or regulation.
 
- 3 -
 
 
 

--------------------------------------------------------------------------------

 
    (f) MSSB represents to the Partnerships as of the date hereof that MSSB is
subject to the anti-money laundering regime of the United States and maintains
anti-money laundering policies and procedures in compliance with applicable
anti-money laundering legislation and regulations, as amended from time to time
(the “Anti-Money Laundering Regime”).
 
    (g) MSSB shall be responsible for ensuring that any activities taken in
connection with the sale of Interests in any jurisdiction outside of the United
States shall be conducted in compliance with the private placement or other
applicable offering rules of such jurisdiction; provided, however, that, the
Partnerships and the General Partner agree to coordinate with MSSB in respect of
determining the number of offers made to prospective investors in any particular
jurisdiction and such other relevant information in respect of offerings of
Interests made by any party other than MSSB, which would reasonably be deemed to
affect MSSB’s compliance with applicable offering rules.  MSSB shall make no
offer or sale of any Interest in any foreign jurisdiction, or to any prospective
investor located in any foreign jurisdiction, where there is a prohibition on
the sale of securities such as the Interests.
 
    (h) The General Partner shall be responsible for any applicable registration
or qualification of the Interests under all applicable laws, rules or
regulations of the United States and the states therein.  The General Partner on
behalf of the Partnerships acknowledges that MSSB intends to offer the Interests
in each state within the United States.  The General Partner, at the applicable
Partnership’s expense, shall use reasonable efforts to register or qualify the
Interests, if required, in each jurisdiction within the United States that the
Interests are offered by MSSB or to make any filings required by applicable law
in each jurisdiction within the United States in which the Interests are sold by
MSSB.  If the Interests may not be offered in any particular jurisdiction in the
United States, the applicable Partnership and the General Partner shall promptly
notify MSSB.
 
    (i) The Partnerships shall provide a reasonable quantity of copies of the
Offering Materials and such other documents as MSSB is required to provide to
prospective investors under this Agreement.  If any Offering Materials are
amended or supplemented, the General Partner shall promptly notify MSSB, and
provide copies of such amendments or supplements in accordance with the
preceding sentence.
 
    (j) All subscriptions for Interests submitted by or through MSSB shall be
subject to the General Partner’s approval, in its sole discretion.  The General
Partner and MSSB agree that the General Partner has the ultimate responsibility
to determine whether a prospective investor meets all applicable private
placement accreditation, minimum investment, and other regulatory requirements
necessary to invest in a Partnership, provided, however, it is acknowledged by
MSSB that the General Partner shall reasonably rely upon due diligence conducted
by MSSB on each prospective investor.
 
3. Fees and Expenses. 
 
    (a) Each Partnership listed in Schedule 3 shall pay MSSB a monthly ongoing
compensation fee as of the beginning of each month with respect to each
prospective investor introduced by MSSB that invests in one or more of such
Partnerships on a placement basis equal to the amount described for each
Partnership in Schedule 3 (“Ongoing Placement Agent Fee”).  Net Asset Value
shall have the meaning set forth in the respective Partnership’s Limited
Partnership Agreement.  The fee shall be payable monthly beginning with the
first month that a Unit is issued.
 
- 4 -
 
 
 

--------------------------------------------------------------------------------

 
    (b) No Ongoing Placement Agent Fee is payable by the Partnerships listed in
Schedule 4. Each Partnership listed in Schedule 4 shall pay MSSB a monthly
flat-rate brokerage fee in an amount equal to the amount described for each
Partnership in Schedule 4 (“Brokerage Fee”), a portion of which MSSB may pay as
a selling agent fee to its employees, affiliates, or any additional selling
agents with respect to each investor introduced by MSSB.
 
    (c) MSSB may introduce investors on an advisory basis whereby the applicable
Partnership shall not be obligated to pay MSSB any direct compensation for such
limited partners; provided MSSB may be compensated directly by such limited
partners in relation to their investments in such Partnership.
 
    (d) MSSB may, without notice, allocate all or a portion of its fees to its
affiliates and may also allocate all or a portion of its fees to non-affiliates
upon written notice to the General Partner.  The Partnerships and the General
Partner agree that MSSB, including any applicable affiliate of MSSB, reserves
the sole right to reduce or waive the Ongoing Placement Agent Fee in whole or in
part.  The General Partner agrees to reduce or waive the Ongoing Placement Agent
Fee described herein for any limited partner in accordance with written
instructions provided by MSSB to the General Partner.  MSSB agrees that neither
the Partnerships nor the General Partner shall have any additional
responsibility or liability to MSSB or any other party for complying with the
written instructions provided by MSSB relating to this Section 3(d) beyond
making payments in accordance with such written instructions.
 
    (e) If MSSB becomes aware that a limited partner is no longer a client of
MSSB, it shall promptly inform the General Partner and if the General Partner
becomes aware that a limited partner is no longer a client of MSSB, the General
Partner shall promptly notify MSSB.  Once a limited partner is no longer a
client of MSSB, the applicable Partnership will no longer be obligated to pay
the Ongoing Placement Agent Fee attributable to such limited
partner.  Notwithstanding the foregoing, a limited partner may be a client of
MSSB and another broker-dealer at the same time, and the fact that such limited
partner is a client of another broker-dealer may not, by itself, serve as
evidence that such limited partner is not a client of MSSB.
 
    (f) The Partnerships and MSSB shall each bear their own expenses in
connection with the solicitation of prospective investors, including expenses of
preparing, reproducing, mailing and/or delivering offering and sales materials.
 
4. Representations, Warranties and Agreements of the Partnership and the General
Partner.  Each Partnership and the General Partner (for purposes of this Section
4 only, each a “Party”) severally, and not jointly, represent and warrant to
MSSB and agree with MSSB as follows:
 
- 5 -
 
 

--------------------------------------------------------------------------------

 
    (a) It is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its formation or organization, and it has full power
and authority under applicable laws, rules or regulations to conduct its
business as contemplated by the Offering Materials.
 
    (b) The execution, delivery and performance of this Agreement has been duly
authorized by all necessary action of each Party, and upon the execution and
delivery hereof, this Agreement shall constitute a valid, binding and
enforceable obligation of such Party.
 
    (c) The execution, delivery and performance of this Agreement, the
incurrence of the obligations set forth herein and the consummation of the
transactions contemplated herein and in the Offering Materials, including the
issuance and sale of the Interests, shall not constitute a breach of or default
under any agreement or instrument by which such Party is bound, or to which any
of its assets is subject, or any order, rule or regulation applicable to it of
any court or any governmental body or administrative agency having jurisdiction
over it.
 
    (d) There is not pending or, to the best knowledge of such Party, threatened
any action, suit or proceeding before or by any court or other governmental body
to which such Party is a party, or to which any of its assets is subject, which
might reasonably be expected to result in any material adverse change in the
condition, financial or otherwise, business or prospects of such Party.  Such
Party has not received any notice of an investigation regarding non-compliance
by such Party with applicable laws, rules or regulations.
 
    (e) The Offering Materials, as of the date hereof and at any subsequent time
during the term of this Agreement, do not and shall not contain any untrue
statement of a material fact, or omit to state any material fact required to be
stated therein or necessary in order to make the statements contained therein,
in light of the circumstances under which they are made, not misleading.  If any
statement were to become untrue or if an omission of a material fact is
discovered, the General Partner shall promptly supplement the Offering Materials
to remove such untrue statement or to disclose such material fact.
 
    (f) At all times during which MSSB client(s) own(s) an Interest, the General
Partner shall, as soon as commercially practical, notify and update in writing
such MSSB client(s) of any material changes or developments relating to the
applicable Partnership or their Interests.
 
    (g) The Interests have been duly authorized for issuance and sale, and, when
issued and subscribed for in the amounts and for the consideration described in
the Offering Materials, shall be entitled to the rights and subject to the
restrictions and conditions contained in the Organizational Documents; no
limited partner shall be personally liable for the debts of and claims against
the Partnership in which it is invested by the mere reason of being a limited
partner; and all necessary action required to be taken for authorization, issue
and sale of the Interests has been validly and sufficiently taken.
 
- 6 -
 
 
 

--------------------------------------------------------------------------------

 
    (h) It is not necessary in connection with the offer, sale and delivery of
the Interests in the manner contemplated by this Agreement to register the
Interests under the Securities Act or, to the best knowledge of such Party, the
laws of any other jurisdiction where it is being offered.  For Managed Futures
Strategic Alternatives, L.P., it is also not necessary in connection with the
offer, sale and delivery of the Interests to file the confidential private
placement memorandum and disclosure document pursuant to the regulations under
the Commodity Exchange Act (the “CEAct”).  Each Party shall conduct itself, and
ensure that its agents conduct themselves, in a manner consistent with the
exemption from registration under Section 4(a)(2) of the Securities Act and the
rules and regulations promulgated thereunder, and the regulations under the
CEAct, as applicable, and, without limitation, shall not use, or permit any
other person to use, any form of prohibited general solicitation or general
advertising in making offers of Interests.
 
    (i) The General Partner will promptly notify MSSB in the event that a
Partnership is no longer able to rely on the private placement exemption under
Rule 506(d).
 
    (j) Each Party acknowledges that in performing the services contemplated
hereby, MSSB shall be entitled to rely upon and assume, without independent
verification, the accuracy and completeness of all information that is available
from public sources and all information that has been provided to it by, or on
behalf of, the Partnerships or the General Partner, and that MSSB has no
obligation to verify the accuracy or completeness of any such information and
shall have no liability to the Partnerships, the General Partner or any third
party for any information contained in the Offering Materials.
 
    (k) The representations and warranties set forth in this Agreement are
continuing during the term of this Agreement and each Party agrees to notify
MSSB promptly in writing if at any time during the term of this Agreement, any
such representation or warranty becomes materially inaccurate or untrue and of
the facts related thereto.
 
    (l) Each Party acknowledges that MSSB enters into this Agreement in reliance
on the representations, warranties and agreements of the Partnerships and the
General Partner contained herein.
 
5. Representations, Warranties and Agreements of MSSB.  MSSB represents and
warrants to and agrees with, the Partnerships and the General Partner as
follows:
 
    (a) MSSB is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization and MSSB has full power and
authority under applicable laws, rules or regulations to engage in the
activities contemplated under this Agreement.
 
    (b) The execution, delivery and performance of this Agreement has been duly
authorized by all necessary action of MSSB, and upon the execution and delivery
hereof, this Agreement shall constitute a valid, binding and enforceable
obligation of MSSB.
 
- 7 -
 
 

--------------------------------------------------------------------------------

 
    (c) The execution, delivery and performance of this Agreement, the
incurrence of the obligations set forth herein and the consummation of the
transactions contemplated herein shall not constitute a breach of or default
under any agreement or instrument by which MSSB is bound, or to which any of its
assets is subject, or any order, rule or regulation applicable to it or of any
court or any governmental body or administrative agency having jurisdiction over
it.
 
    (d) MSSB (or any designee to which it delegates its right and obligations
hereunder pursuant to Section 1(e)) has and shall maintain all licenses and
registrations necessary under applicable federal and state laws, rules and
regulations, including the rules and regulation of any self-regulatory
organization with competent jurisdiction, to provide the services required to be
provided by MSSB (or such designee) hereunder. To the reasonable knowledge of
MSSB, MSSB has not solicited and shall not solicit any offer to buy or offer to
sell Interests in any manner that would be inconsistent with applicable laws and
regulations, or in any manner that would constitute a general solicitation or
general advertising (within the meaning of Rule 502 of Regulation D under the
Securities Act) or any state securities laws.  MSSB shall conduct itself and
take reasonable measures to ensure that its respective agents conduct
themselves, in a manner consistent with (i) the exemption from registration
under Section 4(a)(2) of the Securities Act and the rules and regulations
promulgated thereunder, including, without limitation the requirements of
Regulation D under the Securities Act, and (ii) any applicable state law
exemptions from registration.
 
    (e) MSSB shall furnish to each prospective investor it solicits the most
current copy of the applicable Partnership’s Memorandum provided to it by the
General Partner prior to that person’s admission as a limited partner.
 
    (f) MSSB shall furnish to the Partnerships a description of all material
pending and prior litigation and regulatory actions involving MSSB and its
subsidiaries, required to be disclosed in the Memorandums during the term of
this Agreement.
 
    (g) MSSB has and maintains policies, procedures, and internal controls that
are reasonably designed to ensure that no Covered Person identified in Appendix
A subject to disqualification is permitted to participate in any of a
Partnership’s offerings pursuant to Rule 506 of Regulation D under the
Securities Act (“Rule 506”).  MSSB represents that it has exercised reasonable
care, in accordance with section (e) of Rule 506 in making a factual inquiry
into whether any Covered Person is the subject of any of the acts enumerated in
Rule 506(d)(1)(i) through (viii) or that would cause a Partnership to be unable
to rely upon Rule 506 (each a “Disqualifying Event”).  MSSB agrees that each
Partnership may disclose any Disqualifying Event involving a Covered Person that
occurred prior to September 23, 2013, in accordance with the method of
disclosure under Rule 506(e).
 
- 8 -
 
 
 

--------------------------------------------------------------------------------

 
    (h) The representations and warranties set forth in this Agreement are
continuing during the term of this Agreement and MSSB agrees to notify each of
the Partnerships and the General Partner promptly in writing if at any time
during the term of this Agreement, any such representation or warranty becomes
materially inaccurate or untrue and of the facts related thereto.
 
    (i) MSSB acknowledges that each of the Partnerships and the General Partner
enter into this Agreement in reliance on the representations, warranties and
agreements of MSSB contained herein.
 
6. Covenants of MSSB.
 
    (a) MSSB will promptly notify the Partnerships and the General Partner if it
becomes aware of any Covered Person who is or becomes the subject of a
Disqualifying Event.
 
    (b) MSSB shall, to the extent practicable and reasonable, make available
personnel to the General Partner to respond to reasonable queries about its
processes directly related to identifying Covered Persons and Disqualifying
Events under Rule 506(d) and confirm that the representations made in Section
5(g) are accurate and complete.
 
7. Indemnification.
 
    (a) Each Partnership shall indemnify, hold harmless, and defend MSSB, each
person who controls MSSB within the meaning of Section 15 of the Securities Act
or Section 20(a) of the Securities Exchange Act of 1934, and their respective
officers, directors, partners, members, shareholders, employees and agents from
and against any losses, claims, damages or liabilities (or actions in respect
thereof) (“Covered Claims”) arising out of or relating to (i) the offer or sale
of the Interests or the management or affairs of the applicable Partnership;
(ii) any untrue statement or alleged untrue statement of material fact or any
omission of a material fact necessary in order to make the statements made, in
light of the circumstances under which they were made, not misleading in any
Offering Materials or in any advertising or promotional material approved,
published or provided to MSSB by or on behalf of the applicable Partnership or
the General Partner or accurately derived from information approved, published
or provided to MSSB by or on behalf of the applicable Partnership (iii) any
violation of any law, rule or regulation relating to the registration or
qualification of Interests or the applicable Partnership, (iv) any breach by the
applicable Partnership or the General Partner of any representation, warranty or
agreement contained in this Agreement, (v) any violation of any law, rule or
regulation relating to the operation of the applicable Partnership or (vi) any
willful misconduct or gross negligence by the applicable Partnership or the
General Partner or their respective affiliates in the performance of, or failure
to perform, its obligations under this Agreement, except to the extent that any
such Covered Claim is caused by breach of this Agreement by MSSB or its
affiliates, directors, members, employees, agents and affiliates or the willful
misconduct or gross negligence of any of the foregoing in the performance of, or
failure to perform, their obligations under this Agreement.
 
- 9 -
 
 

--------------------------------------------------------------------------------

 
    (b) MSSB shall indemnify, hold harmless, and defend each of the Partnerships
and the General Partner, each person who controls any of the foregoing within
the meaning of Section 15 of the Securities Act or Section 20(a) of the
Securities Exchange Act of 1934, and their officers, directors, partners,
members, shareholders, employees, and agents from and against any Covered Claims
arising out of or relating to (i) any breach by MSSB of any representation,
warranty or agreement contained in this Agreement, (ii) failure of MSSB to
comply with marketing rules or private placement rules in any jurisdiction,
(iii) any untrue statement, or alleged untrue statement of a material fact, made
by MSSB in connection with MSSB’s placement of the Interests that is not in
reliance on or in conformity with the Offering Materials, or (iv) willful
misconduct or gross negligence by MSSB in the performance of, or failure to
perform, its obligations under this Agreement, except in each case to the extent
that any Covered Claim is caused by breach of this Agreement by any of the
Partnerships or the General Partner or their officers, directors, partners,
members, shareholders, employees, agents and affiliates or the willful
misconduct or gross negligence of any of the foregoing in the performance of, or
failure to perform, their obligations under this Agreement.
 
    (c) Promptly after receipt of notice of any claim or complaint or the
commencement of any action or proceeding with respect to which an indemnified
party is entitled to seek indemnification hereunder, the indemnified party shall
notify the indemnifying party in writing of such claim or complaint or the
commencement of such action or proceeding.  The indemnifying party shall be
entitled to participate at its own expense in the defense or, if it so elects
within a reasonable time after receipt of such notice, to assume the defense of
any suit so brought, which defense shall be conducted by counsel chosen by it
and satisfactory to the indemnified party or parties.  In the event that the
indemnifying party elects to assume the defense of any such suit and retain such
counsel, the indemnified party or parties shall bear the fees and expenses of
any additional counsel thereafter retained by it or them.
 
    (d) If the foregoing indemnification is for any reason unavailable to an
indemnified party (other than by reason of the terms thereof), the indemnifying
party shall contribute to the Covered Claims that are paid or payable by the
indemnified party in such proportion as is appropriate to reflect the relative
economic interests of the indemnifying party, on the one hand, and the
indemnified party, on the other hand, in the transactions contemplated by this
Agreement (whether or not consummated) and any other relevant equitable
considerations.  For purposes of this paragraph, the relative interests of the
applicable Partnership and the General Partner, on the one hand, and MSSB, on
the other hand, in the transactions contemplated by this Agreement, shall be
deemed to be in the same proportion as (i) the total proceeds received or
contemplated to be received by the applicable Partnership and the General
Partner in the transactions contemplated by this Agreement (whether or not any
such transaction is consummated) bears to (ii) the fees paid or to be paid to
MSSB under the Agreement; provided however, that to the extent permitted by
applicable law, in no event shall the applicable Partnership and the General
Partner contribute less than the amount necessary to ensure that all indemnified
parties, in the aggregate, are not liable in excess of the amount of fees
actually received by MSSB pursuant to this Agreement.
 
- 10 -
 
 

--------------------------------------------------------------------------------

 
(e) The foregoing indemnity shall be in addition to any liabilities that the
parties may otherwise have incurred hereunder.
 
8. Confidentiality.
 
    (a) Each party acknowledges that, in performing its obligations under this
Agreement, it may have access to confidential and proprietary information of the
other party (“Confidential Information”).  The parties agree that information
concerning any potential investor introduced by MSSB to the Partnerships or the
General Partner is the Confidential Information of MSSB.  By way of illustration
but not of limitation, “Confidential Information” includes any “nonpublic
personal information” (as defined in SEC Regulation S-P or FTC Regulation 313)
regarding prospective investors and limited partners or members, trade secrets,
data, know-how, accounting data, statistical data, financial data or
projections, forecasts, business practices or policies, research projects,
reports, development and marketing plans, strategies, or other business
information that is not generally known or available to the public.  The term
“Confidential Information” does not include information that: (i) is or becomes
generally available to the public other than as a result of an improper
disclosure by the disclosing party; (ii) was rightfully available to a party on
a non-confidential basis before its disclosure by the other party; (iii) was
independently developed by the receiving party or (iv) becomes available to a
party on a non-confidential basis from a source other than the other party,
provided that such source is not prohibited from transmitting the information by
a contractual, legal, or fiduciary obligation.
 
    (b) Except to the extent necessary to perform its obligations under this
Agreement, no party may disclose or use any of the other parties’ Confidential
Information.  Each party shall maintain the confidentiality of the other
parties’ Confidential Information in its possession or control.  For the
avoidance of doubt, no party may provide information concerning the Partnerships
or prospective investors to any third party knowing that such third party may
use such information in any form of publication, whether publicly or privately
distributed, without the express prior written approval of the other
parties.  Each party shall limit the disclosure of the other parties’
Confidential Information to those of its employees and agents with a need to
know such Confidential Information for purposes of this Agreement.  Each party
shall use reasonable care to prevent its employees and agents from violating the
foregoing restrictions.  Notwithstanding the above, Confidential Information may
be disclosed to the extent required by law or by an order or decree of any court
or other governmental authority or a request is made by a governmental
authority, regulatory agency or self-regulatory agency; provided, however, that
each party shall, to the extent practicable, if legally compelled to disclose
such information:  (i) provide the applicable party with prompt written notice
of that fact so that the other party may attempt to obtain a protective order or
other appropriate remedy and/or waive compliance with the provisions of this
Section 8; (ii) disclose only that portion of the information that a party’s
legal counsel advises is legally required; and (iii) endeavor to obtain
assurance that confidential treatment shall be accorded the information so
disclosed.  Notwithstanding the foregoing, limited partners shall also be
governed by the privacy policy included in the Offering Materials.
 
- 11 -
 
 

--------------------------------------------------------------------------------

 
    (c) On written request or on the expiration or termination of this
Agreement, each party shall return to the other parties or destroy all
Confidential Information in its possession or control, provided that each party
may retain a single archival copy of any document or information that such party
is obligated to maintain pursuant to record keeping requirements to which it is
subject under applicable laws, rules or regulations, but for only so long as
such records are required to be maintained.
 
9. Client Communications.  Each Partnership and the General Partner severally
agree to provide to MSSB copies of any communications to limited partners with
respect to the operation and performance of the applicable
Partnership.  Communications that are provided on a regular basis such as
monthly account statements, shall be distributed to MSSB when such
communications are distributed to MSSB clients.  The General Partner shall use
its commercially reasonable efforts to distribute to MSSB all communications
that require any action by limited partners such as limited partner consent or
vote prior to the distribution of such communication to limited partners.  Each
Partnership and the General Partner agree that MSSB may use such communications
in connection with reports issued by MSSB to the applicable limited partners to
which such communications were directed.  Each Partnership and the General
Partner severally agree to respond as soon as practicable to inquiries of MSSB
investors as communicated by MSSB and shall endeavor to copy MSSB on all such
communications.
 
10. Term and Termination.
 
    (a) This Agreement shall remain in full force and effect until terminated by
a party on thirty days’ prior written notice to the other parties.
 
    (b) This Agreement may be terminated immediately on written notice to the
other parties hereto on the dissolution, insolvency or bankruptcy of any party
or upon a material breach of any condition, warranty, representation or other
term of this Agreement by the other party.
 
    (c) Notwithstanding Section 10(b), upon becoming aware of a Disqualifying
Event occurring on or after September 23, 2013 with respect to MSSB or any of
its Covered Persons, a Partnership may, in its sole discretion, terminate this
Agreement which shall be effective immediately or on such future date as
indicated by such Partnership in a notice to MSSB relating to such termination.
 
    (d) On termination of this Agreement, the General Partner shall continue to
pay MSSB the compensation set forth in Section 3 for so long as each limited
partner introduced to the Partnerships by MSSB remains a limited partner and
MSSB (and its applicable employees) maintains all necessary licenses and
regulations required to receive such compensation.  For purposes of the
foregoing, MSSB shall be entitled to the compensation set forth in Section 3
with respect to any person introduced by MSSB to the General Partner prior to
termination whose subscription is accepted by the applicable Partnership within
sixty days following such termination.
 
- 12 -
 
 
 

--------------------------------------------------------------------------------

 
11. Notices.  Any notice required or desired to be delivered under this
Agreement shall be effective on actual receipt and shall be in writing and (i)
delivered personally; (ii) sent by first class mail or overnight delivery,
postage prepaid; (iii) transmitted by electronic mail (with confirmation of
delivery and receipt); or (iv) transmitted by fax (with confirmation by first
class mail, postage prepaid) to the parties at the following address or such
other address as the parties from time to time specify in writing:
 
If to the Partnership or the General Partner :
 
[Name of Partnership]
c/o Ceres Managed Futures LLC
Morgan Stanley Alternative Investments
522 5th Avenue, 14th Floor
New York, NY  10036
Fax: 212-296-6869
Email: Alper.Daglioglu@morganstanley.com
Attention: Alper Daglioglu, President
 
With a copy to:
Alston & Bird LLP
90 Park Avenue
New York, NY 10016
Email:  tim.selby@alston.com
Attention: Tim Selby
 
If to MSSB:
 
Morgan Stanley Smith Barney LLC
522 5th Avenue, 13th Floor
New York, NY  10036
Fax: 212 905-2750
Email: Jeremy.Beal@morganstanley.com
Attention:  Jeremy Beal, Executive Director
 

12. Status of Parties.  In selling the Interests, MSSB shall be an independent
contractor (rather than employee, agent or representative) of any Partnership or
the General Partner, and MSSB shall not have the right, power or authority to
enter into any contract or to create any obligation on behalf of any Partnership
or the General Partner or otherwise bind any Partnership or the General Partner
in any way.  Nothing in this Agreement shall create a partnership, joint
venture, agency, association, syndicate, unincorporated business or any other
similar relationship between the parties.  Nothing in this Agreement shall be
construed to imply that MSSB is a partner, shareholder, manager, managing member
or member of any Partnership or the General Partner.
 
13. Miscellaneous.
 
    (a) Headings.  Headings to sections and subsections in this Agreement are
for the convenience of the parties only and are not intended to be a part of or
affect the meaning or interpretation hereof.
 
    (b) Entire Agreement.  This Agreement embodies the entire agreement and
understanding of the parties with respect to the subject matter hereof, and
supersedes all other agreements and understandings, whether written or oral,
between the parties relating to the subject matter hereof entered into prior to
this Agreement.
 
- 13 -
 
 
 

--------------------------------------------------------------------------------

 
    (c) Amendments.  This Agreement (including Schedules 3 and 4) shall not be
amended except by a writing signed by all parties hereto.  Notwithstanding the
previous sentence, Partnerships may be added to this Agreement upon the
agreement of the General Partner and MSSB.  The listing of such Partnership on
Schedule 1 hereto shall be evidence of such agreement.
 
    (d) Waiver.  No waiver of any provision of this Agreement shall be implied
from any course of dealing between the parties hereto either before or after the
effective date of this Agreement or from any failure by any party hereto to
assert its rights hereunder on any occasion or series of occasions.
 
    (e) Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to the
conflict or choice of law provisions thereof.  The provisions of Sections 3, 7
(including with respect to breaches of Section 4 or 5), 8, 9, 10(c), and this
Section 13 shall survive termination of this Agreement.  If any provision of
this Agreement is or should become inconsistent with any present or future law,
rule, or regulation of any governmental or regulatory authority having
jurisdiction over the subject matter of this Agreement, such provision shall be
deemed rescinded or modified in accordance with any such law, rule or
regulation.  In all other respects, this Agreement shall continue and remain in
full force and effect.
 
    (f) Successors and Assigns.  This Agreement shall inure to the benefit of
and be binding on the parties hereto and such parties’ respective successors and
permitted assigns.
 
    (g) Assignment.  No party may assign this Agreement without the prior
written consent of the other parties, except as otherwise provided herein.  Any
purported assignment in violation of this Section 13 shall be void.
 
    (h) Jurisdiction and Consent.  THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE
NON-EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT SITTING IN NEW YORK
CITY OVER ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT AND WAIVE TRIAL BY JURY.  EACH OF THE PARTIES IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE
TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT AND ANY CLAIM THAT SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.  EACH OF THE PARTIES
AGREES THAT A FINAL JUDGMENT IN ANY SUCH SUIT, ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND BINDING UPON THE PARTIES AND MAY BE ENFORCED IN ANY OTHER COURTS
TO WHOSE JURISDICTION A PARTY IS OR MAY BE SUBJECT, BY SUIT UPON SUCH
JUDGMENT.  EACH PARTNERSHIP AND THE GENERAL PARTNER EACH HEREBY CONSENTS TO THE
SERVICE OF ANY AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT BY MEANS OF PERSONAL
DELIVERY OR COURIER SERVICE, ADDRESSED TO ITS ADDRESS PROVIDED ABOVE AND TO THE
ATTENTION OF ANY SECRETARY, ASSISTANT SECRETARY OR ANY OTHER OFFICER, DIRECTOR,
MANAGING AGENT OR GENERAL AGENT OF SUCH PARTY, AND SUCH PARTY HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION IT MAY NOW OR
HEREAFTER HAVE UNDER NEW YORK LAW OR UNDER ANY LAW OF ANY STATE OF THE UNITED
STATES OR OF ANY OTHER JURISDICTION OR OTHERWISE TO SERVICE OF PROCESS IN SUCH
MANNER.
 
- 14 -
 
 
 

--------------------------------------------------------------------------------

 
(i) Counterparts.  This Agreement may be executed in several counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument.  Facsimiles (including facsimiles of the signature
pages of this Agreement) shall have the same legal effect hereunder as
originals.
 


 


 


 
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]
 
- 15 -
 

 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the undersigned parties have caused this Agreement to be
executed as of the day and year first above written.


THE PARTNERSHIPS LISTED ON SCHEDULE 1 HERETO
 
By: Ceres Managed Futures LLC
 
Name:   /s/ Alper Daglioglu                                                
           Alper Daglioglu
 
Title:  President
Morgan Stanley Smith Barney LLC
 
 
 
Name: /s/ Jeremy Beal                                               
             Jeremy Beal
 
Title:  Executive Director
 
Ceres Managed Futures LLC
 
Name: /s/ Alper Daglioglu                                                      
           Alper Daglioglu
 
Title:  President
 
 
 
 
 
                                                                                         
- 16 -   




 
 
 

--------------------------------------------------------------------------------

 

Schedule 1


 
PARTNERSHIP
STATE AND DATE OF ORGANIZATION
EFFECTIVE DATE
Polaris Futures Fund L.P.
Delaware; February 22, 2007
April 1, 2014
Meritage Futures Fund L.P.
Delaware; February 22, 2007
April 1, 2014
LV Futures Fund L.P.
Delaware; February 22, 2007
April 1, 2014
Managed Futures Premier BHM L.P.
Delaware; August 23, 2010
April 1, 2014
Managed Futures Premier Graham L.P.
Delaware; July 15, 1998
April 1, 2014
Managed Futures Strategic Alternatives, L.P.
Delaware; May 4, 1999
April 1, 2014
Managed Futures Premier Aventis L.P.
Delaware; April 10, 2012
April 1, 2014
Morgan Stanley Smith Barney Charter Aspect L.P.
Delaware; October 22, 1993
December 31, 2013
Morgan Stanley Smith Barney Charter Campbell L.P.
Delaware; March 26, 2002
December 31, 2013
Morgan Stanley Smith Barney Charter WNT L.P.
Delaware; July 15, 1998
December 31, 2013
Morgan Stanley Smith Barney Spectrum Currency and Commodity L.P.
Delaware; October 20, 1999
December 31, 2013
Morgan Stanley Smith Barney Spectrum Global Balanced L.P.
Delaware; April 29, 1994
December 31, 2013
Morgan Stanley Smith Barney Spectrum Select L.P.
Delaware; March 21, 1991
December 31, 2013
Morgan Stanley Smith Barney Spectrum Strategic L.P.
Delaware; April 29, 1994
December 31, 2013
Morgan Stanley Smith Barney Spectrum Technical L.P.
Delaware; April 29, 1994
December 31, 2013



 

 
 

--------------------------------------------------------------------------------

 

Schedule 2
 
PRIOR AGREEMENT
Alternative Investment Placement Agent Agreement, dated as of June 1, 2007, by
and among LV Futures Fund L.P. (formerly Morgan Stanley Managed Futures LV,
L.P.), Meritage Futures Fund L.P. (formerly Morgan Stanley Managed Futures MV,
L.P.), Polaris Futures Fund L.P. (formerly Morgan Stanley Managed Futures HV,
L.P.), Ceres Managed Futures LLC (formerly Demeter Management Corporation), and
Morgan Stanley Wealth Management (replacing Morgan Stanley & Co. LLC (formerly
Morgan Stanley & Co. Incorporated)), as amended
Amended and Restated Selling Agreement, dated as of July 29, 2002, among Managed
Futures Premier Graham L.P. (formerly Morgan Stanley Charter Graham L.P.),
Morgan Stanley Smith Barney Charter Campbell L.P. (formerly Morgan Stanley
Charter Campbell L.P.), Morgan Stanley Smith Barney Charter Aspect L.P.
(formerly Morgan Stanley Charter MSFCM L.P.), Morgan Stanley Charter Welton
L.P., and Morgan Stanley Smith Barney Charter WNT L.P. (formerly Morgan Stanley
Charter Millburn L.P.), Morgan Stanley DW Inc., and Ceres Managed Futures LLC
(formerly Demeter Management Corporation), as amended
Alternative Investment Placement Agent Agreement, dated as of October 1, 2011,
by and among Managed Futures Premier Aventis L.P. (and such other partnerships
listed on Schedule 1 thereto), Ceres Managed Futures LLC, and Morgan Stanley
Smith Barney LLC
Amended and Restated Selling Agreement, dated as of March 7, 2000, among Morgan
Stanley Smith Barney Spectrum Currency and Commodity L.P. (formerly Morgan
Stanley Dean Witter Spectrum Currency L.P.), Morgan Stanley Smith Barnery
Spectrum Global Balanced L.P. (formerly Morgan Stanley Dean Witter Spectrum
Global Balanced L.P.), Morgan Stanley Smith Barney Spectrum Select L.P.
(formerly Morgan Stanley Dean Witter Spectrum Select L.P.), Morgan Stanley Smith
Barney Spectrum Strategic L.P. (formerly Morgan Stanley Dean Witter Spectrum
Strategic L.P.), Morgan Stanley Smith Barney Spectrum Technical L.P. (formerly
Morgan Stanley Dean Witter Spectrum Technical L.P.), Morgan Stanley Dean Witter
Spectrum Commodity L.P., Dean Witter Reynolds Inc., and Ceres Managed Futures
LLC (formerly Demeter Management Corporation), as amended
Alternative Investment Placement Agent Agreement, by and among Managed Futures
Premier BHM L.P. (formerly BHM Discretionary Futures Fund L.P.), Ceres Managed
Futures LLC, and Morgan Stanley Smith Barney LLC, as amended
Placement Agreement, dated as of June 30, 1999, between Morgan Stanley & Co.
Incorporated, Morgan Stanley Dean Witter Strategic Alternatives, L.L.C., Morgan
Stanley Strategic Alternatives L.P., and Demeter Management Corporation, as
amended by the Additional Placement Agreement, dated as of August 31, 1999,
between Morgan Stanley & Co. Incorporated, Morgan Stanley Dean Witter Strategic
Alternatives, L.L.C., Morgan Stanley Strategic Alternatives L.P., Demeter
Management Corporation, and Dean Witter Reynolds, Inc., as amended



 


 


- 2 -

 
 

--------------------------------------------------------------------------------

 

Schedule 3
 
PARTNERSHIP
ONGOING PLACEMENT AGENT FEE
LV Futures Fund L.P.
1/12 of 2.0% per month (2.0% annual) of the net asset value per unit where the
limited partner has an aggregate investment of up to $4,999,999; and 1/12 of
0.75% per month (0.75% annual) of the net asset value per unit where the limited
partner has an aggregate investment of $5,000,000 or more1
Meritage Futures Fund L.P.
1/12 of 2.0% per month (2.0% annual) of the net asset value per unit where the
limited partner has an aggregate investment of up to $4,999,999; and 1/12 of
0.75% per month (0.75% annual) of the net asset value per unit where the limited
partner has an aggregate investment of $5,000,000 or more7
Polaris Futures Fund L.P.
1/12 of 2.0% per month (2.0% annual) of the net asset value per unit where the
limited partner has an aggregate investment of up to $4,999,999; and 1/12 of
0.75% per month (0.75% annual) of the net asset value per unit where the limited
partner has an aggregate investment of $5,000,000 or more7
Managed Futures Premier BHM L.P.
2.0% annual of the net asset value per unit paid on a monthly basis
Managed Futures Premier Graham L.P.
2.0% annual of the net asset value per unit paid on a monthly basis
Managed Futures Premier Aventis L.P.
1/12 of 2.0% per month (2.0% annual) of the net asset value per unit
Managed Futures Strategic Alternatives, L.P.
1/12 of 1.0% per month (1.0% annual) of the net asset value per unit




--------------------------------------------------------------------------------

 
1For the calculation of the aggregate investment for an investor in each of LV
Futures Fund L.P., Meritage Futures Fund L.P. and Polaris Futures Fund L.P., the
aggregate investment shall equal the total investment by such investor in all
three partnerships.
 
- 3 -

 
 

--------------------------------------------------------------------------------

 

Schedule 4
 
PARTNERSHIP
BROKERAGE FEE
Morgan Stanley Smith Barney Charter Aspect L.P.
4.0% annually of the net asset value per unit paid on a monthly basis
Morgan Stanley Smith Barney Charter Campbell L.P.
4.0% annually of the net asset value per unit paid on a monthly basis
Morgan Stanley Smith Barney Charter WNT L.P.
4.0% annually of the net asset value per unit paid on a monthly basis
Morgan Stanley Smith Barney Spectrum Currency and Commodity L.P.
3.60% annually of the net asset value per unit paid on a monthly basis
Morgan Stanley Smith Barney Spectrum Global Balanced L.P.
3.60% annually of the net asset value per unit paid on a monthly basis
Morgan Stanley Smith Barney Spectrum Select L.P.
4.0% annually of the net asset value per unit paid on a monthly basis
Morgan Stanley Smith Barney Spectrum Strategic L.P.
4.0% annually of the net asset value per unit paid on a monthly basis
Morgan Stanley Smith Barney Spectrum Technical L.P.
4.0% annually of the net asset value per unit paid on a monthly basis

 
- 4 -

 
 

--------------------------------------------------------------------------------

 

Appendix A
 
Covered Persons:
 
(i)  
MSSB and its executive officers and directors and officers participating in the
offering of any of the Partnerships;

 
(ii)  
Morgan Stanley Financial Advisors soliciting investors for the Partnerships on
September 23, 2013 and thereafter who receive compensation with respect to such
solicitation; and

 
(iii)  
MSSB’s managing member, Morgan Stanley Smith Barney Holdings LLC (the “Managing
Member”), and the Managing Member’s executive officers and directors and
officers participating in the offering of any of the Partnerships.

 


 
- 5 -


